DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01 December 2021 was accepted and entered.  Accordingly, claim(s) 1, 4-13, 15-18, 20-21, and 23-24 has/have been amended.  No claim(s) has/have been cancelled.  No claim(s) has/have been newly added.  Thus, claims 1-25 are currently pending in this application.
In view of the amendment, the drawing objections have been withdrawn.
In view of the amendment, the issue regarding matter not disclosed in the prior-filed application has been resolved. 
In view of the amendment, the previous rejections under 35 USC 112 have been withdrawn.

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. Applicant argues that the amendments are sufficient to overcome the objections to the specification.  The specification continues failing to provide proper correspondence for the claimed subject matter, as further explained below.

Terminal Disclaimer
The terminal disclaimer filed on 17 March 2022  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,461,209 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Specification
The specification is objected to as failing to provide proper correspondence for the claimed subject matter.  See MPEP § 2173.03.  Correction of the following is required: The claims present “first epitaxial layer,” “second epitaxial layer,” and “third epitaxial layer” as different elements as the first, second, and third layers that are described in the specification. 
Claim 1 recites “a first epitaxial layer…at least a portion of the first silicon layer being a cathode region.” Claims 9, 13, and 17 include similar recitations. The claimed first epitaxial layer is equivalent to the second epitaxial layer 8 of the specification, which “functions as cathode region” (pg. 4, lines 6-7 of the specification received 09/17/2019).
Claim 1 recites “an anode region extending completely through the second epitaxial layer.” Claims 9, 13, and 17 include similar recitations. The claimed second epitaxial layer is equivalent to the third epitaxial layer 10 of the specification, which has the anode 12 extending completely through (Fig. 1).

The Examiner recommends amending the claims to correspond with the layers provided in the specification.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Sanfilippo et al. (US 2009/0184384) teaches a system (for example 500), comprising: 
a processing unit (320); and 
a photodiode array (220) coupled to said processing unit and including a plurality of avalanche photodiodes formed in a semiconductor body (5; 100) having a first type of conductivity (N type) and a front surface (top surface), each avalanche photodiode including: 
a cathode region (2, 3, 16, 31; [0051]); 
an anode region (14) having a second type of conductivity (P type), which extends into said body starting from the front surface and contacts the cathode region (for example Figs. 1 and 14); and 
a guard ring (19) having the second type of conductivity, which extends into said body starting from the front surface and completely laterally surrounds the anode region (for example Figs. 1 and 14).
In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Kobayahi (US 5,596,186) teaches a high sensitivity silicon avalanche photodiode including a plurality of semiconductor layers such as epitaxial growth layer (11), p+layer (13), and guard ring (15). 
Regarding claims 1-8, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, an avalanche photodiode for detecting ultraviolet radiation comprising: namely, an anode region extending completely through the second epitaxial layer and having a second type of conductivity.
Regarding 9-12, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, a photodiode array comprising: namely, an anode region extending completely through the second epitaxial layer and having a second type of conductivity.
Regarding claims 13-16, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, a system for detecting ultraviolet 
Regarding claims 17-25, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, a method comprising: namely, forming an anode region having a second type of conductivity, which extends through the second epitaxial layer and into the first epitaxial layer.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
This application is in condition for allowance except for the following formal matters: 
The objections to the specification, as further explained above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/C.F./Examiner, Art Unit 2884